Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yehuda Binder (Reg. No. 73,612) on December 15, 2021.
The application has been amended as follows: 
Claim 2 has been amended as below:
2. (Amended) An apparatus comprises: a memory or a non-transitory tangible computer readable storage media for storing computer executable instructions to perform the method of claim 1; and a processor for executing the instructions.
This change will place this application in condition for allowance.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	The present invention is directed to a method and apparatus for estimating a delay of a video data stream from a Digital Video Camera (DVC), for use with a physical phenomenon that affects the video camera or a scene captured by the video camera. The independent claim 1 identifies the distinct features: “producing, by a video processor, a first signal that estimates the physical phenomenon value, by processing the video data stream for detecting the effect of the physical phenomenon on the captured video; receiving, from a sensor, a second signal that is responsive to the physical phenomenon value; estimating a positive or negative time delay value between the first and second signals by comparing therebetween; and combining the video data stream with additional data by synchronizing using the estimated time delay value”. References of record, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


December 15, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422